 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    WESLEY B. AMES and STANLEY R.
      AMES,                                        NO: 2:13-CV-0261-TOR
 8
                                Plaintiffs,        ORDER GRANTING PLAINTIFFS’
 9                                                 MOTION TO SUBSTITUTE
            v.
10
      RUBYE M. AMES,
11
                                Defendant.
12

13         BEFORE THE COURT is Plaintiffs Wesley Ames and Stanley Ames’

14   Motion to Substitute (ECF No. 52). The motion was submitted for consideration

15   without oral argument. No opposition or response has been filed. The Court has

16   reviewed the record and files herein, and is fully informed.

17         Plaintiffs represent that Defendant Rubye M. Ames is now deceased and

18   have provided the certificate of death (ECF No. 52-1 at 2). Plaintiffs have also

19   submitted an Order from the Superior Court of the State of Washington appointing

20   Edward A. Grable, Sr. as personal representative for the estate of Rubye M. Ames



     ORDER GRANTING PLAINTIFFS’ MOTION TO SUBSTITUTE ~ 1
 1   (ECF No. 52-1 at 5-7). Plaintiffs request the Court substitute Edward A. Grable,

 2   Sr., as personal representative for the estate of Rubye M. Ames, in place of

 3   Defendant Rubye M. Ames pursuant to Federal Rule of Civil Procedure 25(a),

 4   which allows the court to order substitution of the proper party when a party dies

 5   and the claim is not extinguished.

 6         Pursuant to Federal Rule of Civil Procedure 25 and for good cause shown,

 7   Plaintiffs’ Motion (ECF No. 52) is granted.

 8   Accordingly, IT IS HEREBY ORDERED:

 9         Plaintiffs Wesley Ames and Stanley Ames’ Motion to Substitute (ECF No.

10   52) is GRANTED.

11         The District Court Executive is directed to enter this Order, substitute

12   Edward A. Grable, Sr., as personal representative for the Estate of Rubye M.

13   Ames, as Defendant in place of Rubye M. Ames, amend the docket accordingly,

14   and furnish copies to the parties.

15         DATED October 26, 2018.

16

17                                   THOMAS O. RICE
                              Chief United States District Judge
18

19

20




     ORDER GRANTING PLAINTIFFS’ MOTION TO SUBSTITUTE ~ 2
